Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dosage unit for supplementing the scale inhibitor to the second sample of the salt water” in claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “dosage unit…” limitation in claim 15 is discussed in page 9, lines 21-23 as comprising a pump and connected reservoir of scale inhibitor”, the claim language is thus interpreted as comprising such pump and reservoir, or structural and functional equivalent. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “ionselective” lacks a needed space between “ion” and “selective” for grammatical clarity, and it is unclear from the claim construction as to whether the claim is reciting a single analysis step for dialyzing first and second sample together, or if plural analysis steps are recited, and it is also unclear whether supplementing the second sample of salt water with known concentration of the scale inhibitor is an additional positively recited method step.
In claim 2, “ionselective” lacks a needed space between “ion” and “selective” for grammatical clarity.
In claim 3, re-insertion of “consisting” is necessary to properly recite the Markush group concerning type of at least one salt being selected.
In claim 4, “by weight the salt, based on the total weight of the salt water” is non-idiomatic, with each of “the salt” and “the total weight” lacking in antecedent basis; “of” is needed between “by weight”; it being unclear whether “the salt” refers to only one of plural salts present in the salt water; and it is unclear whether recited weight of the salt water refers to the recited first or second sample of salt water recited in claim 1, or instead refers to a body of salt water from which the first and/or second sample are obtained from.
In claim 6, “are obtainable by dialysis with a semi-permeable membrane…” is vague and indefinite as to whether a step of obtaining of salt water by dialysis with a semi-permeable membrane is a positively recited step of the method.
In claim 8, insertion of “a” between “with” and “known concentration” is needed for grammatical clarity.
In claim 9, insertion of  “of” between “range” and “from” is needed for grammatical clarity.
In claim 11 “these…” is unclear, “the photopolymers…” would be clearer.
In each of claims 12 and 20, insertion of “consisting of” after “group” in line 3 is needed as proper Markush Group language.
In claim 13, insertion of “by” is needed in part “y” between “defined” and “claim 1” for completeness, and “to adjust the desired concentration” is confusing, did applicant intend (“to adjust the actual concentration”?).
In claim 14, recitations of “cooling tower”, “cooling circuit” and “boiler water treatment” are not types of “plants”, the language “plant is chosen from…an industrial plant comprising a cooling tower,…” etc.
In each of claims 18 and 19, insertion of “a” between “with” and “known concentration” is needed for grammatical clarity.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al PGPUBS Document US 2017/0038358 (Mori) in view of Zhou et al PGPUBS Document US 2012/0048808 (Zhou). Reference paragraph numbers from the Specification of the PGPUBS Documents relied upon are identified by “[ ]” symbols. 
Regarding claim 1, Mori discloses: a method for indirectly determining a concentration factor, or “concentration” of a scale inhibitor in a salt-containing water “salt water” containing salts such as calcium carbonate [0001, 0002, 0005, 0007, 0045, 0068 and 0087-0089] comprising an analysis employing conductivity measurements and an analysis with a calcium/magnesium ion selective electrode 2 [0004, 0007, 0072-0076, and 0087-0089 concerning determination of concentration of scale inhibiting and other chemicals on the basis of sensed dissolved component concentrations and conductivity of first and subsequent or second samples of the circulating salt water. 
Claim 1 and claims dependent therefrom differ from Mori by requiring the first and second samples to be dialysed and the second sample to be supplemented with a known concentration of the scale inhibitor. Zhou teaches to determine amounts of scale inhibitor present in circulating salt water, by concentrating sample with dialysis [0117], thus obtaining a first dialysis sample, with second and subsequent samples obtained having known and also added concentrations of the scale inhibitor [0118]. 
Mori and Zhou, although directed to different types of industrial environments, respectively concerning sea water injection formation production [Mori at 0002], versus cooling water or boiler water circulation in water circulation systems [Zhou 0001, 0002], are commonly concerned with mitigating and regulating scaling caused by alkaline earth metal salts, particularly calcium carbonate [Zhou at 0002, 0023 and Mori at 0087]. Mori and Zhou are thus highly analogous to each other.
Thus, it would have been obvious to one of ordinary skill in the art to have modified the Mori method by such concentrating of the analyzed samples by dialysis and also by analysis of samples having known added amounts of scale inhibitor present, as taught by Zhou, in order to increase the accuracy of the scale inhibitor determination, and enable determinations to be made even with relatively low amounts of added scale inhibitor.
Mori further or specifically discloses: at least one salt selected from an alkaline earth metal salt (CaCO3) for claim 3 [0087, Table 1]; 
measured conductivity of the samples being up to 200 uS/cm2 for claims 7, 16 and 17 [0087, Table 1]; and 
the scale inhibition incorporated into a method for inhibiting incrustation in a plant with contains the salt water, such plant comprising a cooling or boiler water circuit in an industrial plant for claims 13 and 14 [0001, 0002, 0086 and 0087].
Zhou further or specifically teaches:
 the analysis conducted with a third sample of untreated water having 0 ppm of inhibitor, thus free of inhibitor for claim 2 [0117, 0118 “The typical concentration of inhibitor in a water-containing system is 0-200 ppm. Thus calibration samples…up to 500 ppm (e.g. 1, …ppm)”]; 
being of less than 10% or mg/L weight of the salt water for claim 4 [0131, “Table 1”]; 
the water being chosen from process water for a process of cooling a building for claim 5 [0002]; 
second and subsequent samples being supplemented with known concentrations of 1 to 50 ppm and more of the scale inhibitor for claims 8, 18 and 19 [0118]; 
utilization of scale inhibitors having an average molecular weight of between 200 and 250,000 g/mol [0085] for claim 9; 
and scale inhibitors selected from organic polymers including polycarboxylic acids such as polyacrylic acid, methacrylic acid, maleic acid and fumaric acid, and forming polymers with other monoethylenically unsaturated monomers and comonomoers  for claims 10-12 and 20 [0040, 0047-0053].
For claim 15, Mori discloses a device H, 1 [0033] for determining a concentration of a scale inhibitor in the salt water, as defined by claim 1, wherein the device comprises a calcium/magnesium ion selective electrode 2 [0033, 0039], and a dosage unit for supplementing the scale inhibitor to the second sample of the salt water [0069-0070 and concerning circulating water to be analyzed from the sample water container 20 and container placement portion 21 by pressurizing of pump 63 [0048, 0049].
Claim 15 differs by requiring such device to include a dialyzing unit. Zhou teaches to determine amounts of scale inhibitor present in circulating salt water, by concentrating sample with a dialyzing unit for dialysis [0117], thus obtaining a first dialysis sample, with second and subsequent samples obtained having known and also added concentrations of the scale inhibitor [0118]. 
Mori and Zhou, although directed to different types of industrial environments, respectively concerning sea water injection formation production [Mori at 0002], versus cooling water or boiler water circulation in water circulation systems [Zhou 0001, 0002], are commonly concerned with mitigating and regulating scaling caused by alkaline earth metal salts, particularly calcium carbonate [Zhou at 0002, 0023 and Mori at 0087]. Mori and Zhou are thus highly analogous to each other.
Thus, it would have been also obvious to one of ordinary skill in the art to have modified the Mori device by incorporating a dialyzer into the device for concentrating of the analyzed samples by dialysis and also by analysis of samples having known added amounts of scale inhibitor present, as taught by Zhou, in order to increase the accuracy of the scale inhibitor determination, and enable determinations to be made even with relatively low amounts of added scale inhibitor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al PGPUBS Document US 2017/0038358 (Mori) in view of Zhou et al PGPUBS Document US 2012/0048808 (Zhou) , as applied to claims 1-5 and 7-20 above, and further in view of Lundgreen et al PGPUBS Document US 2012/0198921 (Lundgreen). Reference paragraph numbers from the Specification of the PGPUBS Documents relied upon are identified by “[ ]” symbols. Claim 6 further differs by requiring the dialysis being carried out with a semi-permeable membrane having a pore size of up to 10,000 Daltons. 
However, Lundgreen teaches to perform a quantitative determination or concentration determination of an analyte of water [0002, 0013, 0014-0018] by a process including employing such a semi-permeable membrane for dialysis to concentrate the ions of the sample being analyzed [0023-0025, 0038]. 
It would have been further obvious to one of ordinary skill in the art to have performed the dialyzing steps in the method of Mori as modified by Zhou, by using such a porous semi-permeable membrane for the dialysis steps, as taught by Lundgreen, to prevent contaminating or interfering ions or substances from contaminating the sample being analyzed, so as to achieve objectives of high operating reliability of the analyzing and requiring less maintenance, by preventing contamination and accumulations elsewhere in the fluidic system containing the dialyzing unit. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, substantially drawn to differing types of scale inhibiting polymeric mixtures for reducing scale in salt water-containing plants. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/19/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778